Citation Nr: 1627329	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1968, and from September 1975 to September 1977.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Affairs (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs St. Paul Pension Management Center.

In October 2013, the appellant testified before a Veteran's Law Judge (VLJ) during a Board hearing.  A copy of the hearing transcript is associated with the file.  That Judge is no longer with the Board.  Although the appellant was notified, in an April 2014 letter, of her opportunity to testify before another VLJ, she did not respond to the letter.

In July 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of his death was chronic obstructive pulmonary disease (COPD) sequela.  The contributing cause was hypertension.  

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The probative and competent evidence of record does not establish that the Veteran's COPD manifested in service, and COPD was not etiologically related to any in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in March 2012 and October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been satisfied.  The record contains the Veteran's VA and private treatment records and a VA medical opinion, dated in February 2016.  The record also contains the appellant's statements in support of her claim.  She has not referenced any outstanding, available records that she wanted VA to obtain or that she reported were relevant to the claim that have not already been obtained and associated with the record.  
In this regard, the Board observes that in the October 2015 letter, pursuant to the Board remand, the appellant was asked to provide VA with the names and addresses of all providers that had treated the Veteran from 1977 until his death in December 2011.  Enclosed with the letter was an authorization form giving VA permission to obtain these records on her behalf.  Although VA had already obtained private treatment records for the period June 2006 to August 2011, the treatment records after his release from service and immediately prior to his death may have contained evidence relevant to the appellant's claim.  However, neither the authorization form, nor additional treatment records, were received. 

While VA has a duty to assist a claimant in developing evidence pertinent to his or her claim, the claimant also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  This includes the duty to keep VA apprised of his or her current mailing address.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  Because there is no indication that the October 2015 letter was returned as undeliverable, and the appellant did not respond, no further action or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  See Smith v. Gober, 14 Vet. App. 227 (2000).


Analysis

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).   Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).   
If the veteran died from a non-service-connected injury or disease, it must be shown that he was receiving, or was entitled to receive, VA compensation for a service-connected disability that was rated as totally disabling (1) for at least 10 years immediately before his death, or (2) since the veteran's release from active duty and for at least five years immediately preceding death, or (3) for at least one year before death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2015).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection is generally precluded for disabilities caused by using tobacco.  See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) (2014) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

The Veteran's death certificate shows that he died in December 2011 as a result of COPD.  The secondary or contributing cause was hypertension.  The appellant contends that his death from COPD is the result of breathing/respiratory disorders he had in service.

Review of the Veteran's service treatment records shows that he was never diagnosed with, or treated for COPD or hypertension.  During the July 1965 examination prior to his first period of active duty service, all of his medical systems were within normal limits.  There is no evidence that he complained of, was diagnosed with, or was treated for either condition during his first period of service.  During his July 1968 examination, his upper and lower respiratory systems, including a chest x-ray, were normal.  On the accompanying medical history report, he denied having or ever having had any respiratory disorders or hypertension.  During his August 1975 examination prior to his second period of service, findings for the nose, sinuses, lungs, chest, heart and vascular systems were normal, as was a chest x-ray.  Treatment records show that he was seen in the clinic with complaints of congestion, cough and/or cold in January 1976, May 1977 and July 1977.  These conditions appear to have resolved without residuals, however, as his August 1977 medical examination report indicated normal findings for the upper and lower respiratory, as well as the heart and vascular systems; a chest x-ray was negative and there was no indication of hypertension.  On the accompanying medical history report, the Veteran denied having or ever having had any respiratory disorders or hypertension.  In his statement of present health, he said "excellent - no medications."

The earliest post-service treatment reports of record are VA reports, beginning in September 1995.  In October 1998, Veteran underwent surgery to remove an empyema (the collection of pus in a cavity in the body) from the left lung.  At that time, the Veteran stated that he had "raised hell all his life and that it had caught up with him too soon."  It was noted that he had a 60 pack-per-year history of smoking, as well as alcohol abuse; he was advised to quit smoking.  The treatment note indicated, however, that his recent history with the left lung disorder did not begin until September 1998, when he had chest pain, shortness of breath and was found to have the empyema.  A physician opined that the empyema was consistent with postobstructive pneumonia; there was no finding of cancer.  There is no evidence in the treatment records that any medical provider associated the Veteran's lung disorder with an aspect of his military service, and this assertion was not made by the Veteran.

Private treatment records, beginning in June 2009, show that the Veteran had several comorbidities, including hypertension, COPD, depression and liver, stomach or bowel disease.  In November 2010, it was noted that he was a current smoker and had been counselled about smoking cessation.  In July 2011, his diagnoses included cirrhosis, dementia and nicotine dependence.  He had spent the last several years living at home and in a nursing home.  The last available treatment note, dated in August 2011, contained no additional information concerning his COPD or hypertension.  As discussed above, his terminal treatment records, presumably in December 2011, were not available.

In February 2016, a VA clinician reviewed the Veteran's available service and post-service treatment records in order to provide an opinion as to whether there was any relationship between his death from COPD and military service.  The clinician opined that it was less likely than not that the Veteran's fatal COPD was
related to his periods of service.  She opined that the respiratory symptoms that he experienced during service were acute, self-limiting infections which completely resolved without residuals.  Instead, she concluded that his death was a result of his extensive tobacco abuse.

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence of record fails to demonstrate that either the Veteran's COPD or hypertension was the result of military service.  A competent VA clinician, after reviewing the Veteran's available treatment records, found that, based on the Veteran's long history of smoking (noted in his private treatment reports to have been one pack per-day for 45 years), it was more likely than not that his death from COPD was the result of his extensive tobacco abuse.  As noted, although the Veteran was repeatedly advised to quit smoking, there is no evidence that he ever did.

The Board recognizes that the appellant sincerely believes that her husband's death stemmed from a respiratory disorder incurred during service.  The appellant is competent to offer evidence as to facts within her knowledge, such as observable symptoms related to the Veteran's medical condition prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, although she may report the Veteran's symptomatology, as a layperson without medical training or experience, she is not competent to provide an opinion on a complex medical issue, such as determining the etiology of COPD or relating it to the Veteran's military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, this is not a case in which her beliefs may serve to establish any association between the Veteran's death and service.

The "benefit-of-the-doubt" rule in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


